UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Street Suite 2900 Chicago, IL 60601 (Address of principal executive offices) Mareile Cusack 200 East Randolph Street Suite 2900 Chicago, IL 60601 (Name and address of agent for service) with a copy to: Arthur Don Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 (312) 456-8438 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2015 Date of reporting period: December 31, 2014 Item 1. Schedule of Investments. Ariel Fund schedule of investments 12.31.14 (UNAUDITED) Number of shares Common stocks—96.53% Value Consumer discretionary & services—26.73% Gannett Co., Inc. $ Royal Caribbean Cruises Ltd. International Speedway Corp., Class A Interpublic Group of Cos., Inc. Meredith Corp. Newell Rubbermaid Inc. Sotheby's Mohawk Industries, Inc.(a) Madison Square Garden Co., Class A(a) Graham Holdings Co., Class B Consumer staples—3.26% J.M. Smucker Co. Energy—2.34% Contango Oil & Gas Co.(a)(b) Financial services—30.60% First American Financial Corp. KKR & Co. L.P. Lazard Ltd, Class A Western Union Co. JLL CBRE Group, Inc., Class A(a) Dun & Bradstreet Corp. Janus Capital Group Inc. Fair Isaac Corp. City National Corp. Health care—10.35% Hospira, Inc.(a) Charles River Laboratories Intl, Inc.(a) Laboratory Corp. of America Holdings(a) Bio-Rad Laboratories, Inc., Class A(a) Materials & processing—4.71% Simpson Manufacturing Co., Inc. U.S. Silica Holdings, Inc. Producer durables—15.53% Brady Corp., Class A Bristow Group Inc. Kennametal Inc. MTS Systems Corp. Snap-on Inc. Littelfuse, Inc. IDEX Corp. Technology—3.01% Anixter Intl Inc.(a) Total common stocks (Cost $1,335,134,197) Principal amount Repurchase agreement—3.82% Value Fixed Income Clearing Corporation, 0.00%, dated 12/31/2014, due 01/02/2015, repurchase price $90,010,279, (collaterized by U.S. Treasury Note, value $91,814,649, 2.13%, due 08/31/2020) (Cost $90,010,279) $ Total Investments—100.35% (Cost $1,425,144,476) Liabilities less Other Assets—(0.35)% ) Net Assets—100.00% $ (a) Non-income producing. (b) Affiliated company (See Note Three). A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Appreciation Fund schedule of investments 12.31.14 (UNAUDITED) Number of shares Common stocks—98.10% Value Consumer discretionary & services—24.57% Interpublic Group of Cos., Inc. $ CBS Corp., Class B Omnicom Group Inc. Nordstrom, Inc. International Speedway Corp., Class A Viacom, Inc., Class B Newell Rubbermaid Inc. Coach, Inc. Gannett Co., Inc. Sotheby's Madison Square Garden Co., Class A(a) Tiffany & Co. Consumer staples—3.25% J.M. Smucker Co. Energy—2.07% National Oilwell Varco Contango Oil & Gas Co.(a) Financial services—35.55% First American Financial Corp. Western Union Co. Northern Trust Corp. Franklin Resources, Inc. Lazard Ltd, Class A AFLAC Inc. JLL City National Corp. Blackstone Group L.P. KKR & Co. L.P. CBRE Group, Inc., Class A(a) T. Rowe Price Group, Inc. Janus Capital Group Inc. Health care—14.10% Zimmer Holdings, Inc. St. Jude Medical, Inc. Thermo Fisher Scientific Inc. Laboratory Corp. of America Holdings(a) Hospira, Inc.(a) Bio-Rad Laboratories, Inc., Class A(a) Producer durables—18.56% Stanley Black & Decker, Inc. Bristow Group Inc. Kennametal Inc. Illinois Tool Works Inc. Snap-on Inc. Towers Watson, Class A Total common stocks (Cost $1,191,624,418) Principal amount Repurchase agreement—2.03% Value Fixed Income Clearing Corporation, 0.00%, dated 12/31/2014, due 01/02/2015, repurchase price $41,910,666, (collaterized by U.S. Treasury Note, value $42,753,230, 2.13%, due 08/31/2020) (Cost $41,910,666) $ Total Investments—100.13% (Cost $1,233,535,084) Liabilities less Other Assets—(0.13)% ) Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Focus Fund schedule of investments 12.31.14 (UNAUDITED) Number of shares Common stocks—99.49% Value Consumer discretionary & services—16.58% Newell Rubbermaid Inc. $ Pier 1 Imports, Inc. Bed Bath & Beyond Inc.(a) Target Corp. Apollo Education Group, Inc., Class A(a) International Game Technology Consumer staples—4.61% CVS Health Energy—13.01% National Oilwell Varco Exxon Mobil Corp. Chesapeake Energy Corp. Apache Corp. Financial services—17.08% Western Union Co. Goldman Sachs Group, Inc. Morgan Stanley JPMorgan Chase & Co. Bank of New York Mellon Corp. Health care—15.23% Johnson & Johnson Zimmer Holdings, Inc. Laboratory Corp. of America Holdings(a) Hanger, Inc.(a) Baxter Intl Inc. Materials & processing—5.71% Mosiac Co. Barrick Gold Corp. Producer durables—14.94% Stanley Black & Decker, Inc. Lockheed Martin Corp. Kennametal Inc. Snap-on Inc. Technology—12.33% Oracle Corp. International Business Machines Corp. Microsoft Corp. Total common stocks (Cost $52,613,907) Principal amount Repurchase agreement—0.46% Value Fixed Income Clearing Corporation, 0.00%, dated 12/31/2014, due 01/02/2015, repurchase price $308,721, (collaterized by U.S. Treasury Note, value $317,715, 2.13%, due 08/31/2020) (Cost $308,721) $ Total Investments—99.95% (Cost $52,922,628) Other Assets less Liabilities—0.05% Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Discovery Fund schedule of investments 12.31.14 (UNAUDITED) Number of shares Common stocks—95.90% Value Consumer discretionary & services—15.72% XO Group Inc.(a) $ Rosetta Stone Inc.(a) Century Casinos, Inc.(a) International Speedway Corp., Class A Superior Industries Intl, Inc. Energy—8.44% Contango Oil & Gas Co.(a) Gulf Island Fabrication, Inc. Mitcham Industries, Inc.(a) Financial services—18.58% Cowen Group, Inc., Class A(a) First American Financial Corp. Capital Southwest Corp. AV Homes, Inc.(a) MB Financial, Inc. Health care—3.24% POZEN Inc.(a) Vical Inc.(a) Kindred Biosciences, Inc.(a) Materials & processing—8.95% Landec Corp.(a) Rentech, Inc.(a) Orion Energy Systems, Inc.(a) Simpson Manufacturing Co., Inc. Producer durables—11.20% Erickson Inc.(a) Furmanite Corp.(a) Spartan Motors Inc. Team, Inc.(a) Brink's Co. Technology—19.72% PCTEL, Inc. RealNetworks, Inc.(a) Imation Corp.(a) Brooks Automation, Inc. Rubicon Technology, Inc.(a) Sigma Designs, Inc.(a) Telenav Inc.(a) Multi-Fineline Electronix, Inc.(a) Utilities—10.05% ORBCOMM, Inc.(a) Pendrell Corp.(a) Total common stocks (Cost $43,555,655) Principal amount Repurchase agreement—3.82% Value Fixed Income Clearing Corporation, 0.00%, dated 12/31/2014, due 01/02/2015, repurchase price $1,746,308, (collaterized by U.S. Treasury Note, value $1,783,306, 2.13%, due 08/31/2020) (Cost $1,746,308) $ Total Investments—99.72% (Cost $45,301,963) Other Assets less Liabilities—0.28% Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel International Fund schedule of investments 12.31.14 (UNAUDITED) Number of shares Common stocks—93.18% Value Austria—0.66% Vienna Insurance Group $ Canada—0.39% 95 Fairfax Financial Holdings Ltd. China—6.32% China Mobile Ltd. ADR Baidu, Inc. ADR(a) China Mobile Ltd. Denmark—0.08% Vestas Wind Systems AS(a) Finland—4.58% Nokia Corp. ADR Nokia Corp. Nokian Renkaat Corp. France—6.54% Eutelsat Communications BNP Paribas SA Technip SA L'Air Liquide SA Michelin (CGDE) Societe Television Francaise 1 Euler Hermes Group Germany—12.46% Deutsche Boerse AG Telefonica Deutschland GmgH & Co. Dialog Semiconductor plc(a) SAP SE MTU Aero Engines AG Deutsche Post AG Beiersdorf AG Hong Kong—0.89% Yue Yuen Industrial Holdings Ltd. Ireland—3.61% Ryanair Holdings plc ADR(a) Israel—0.21% Bank Leumi Le-Israel BM(a) Mizrahi Tefahot Bank LTD Italy—2.28% Snam SpA Mediaset SpA(a) DiaSorin SpA Japan—14.92% Shimamura Co., Ltd. Canon Inc. Nintendo Co., Ltd. Toyota Motor Corp. Daito Trust Construction Co., Ltd. Japan Tobacco Inc. Tokyo Electron Ltd. Denso Corp. OBIC Co., Ltd. Nikon Corp. Canon Inc. ADR Nintendo Co., Ltd. ADR Shizuoka Bank Ltd. Luxembourg—0.50% RTL Group(b) RTL Group(c) Macau—0.10% Wynn Macau Ltd Netherlands—5.43% Ahold N.V. Gemalto N.V. Portugal—0.14% Jeronimo Martins SGPS SA Singapore—0.43% United Overseas Bank Ltd. Spain—0.80% Tecnicas Reunidas SA Banco Popular Español SA Sweden—0.52% H&M Hennes & Mauritz AB, Class B Switzerland—14.37% Roche Holding AG Nestle SA Zurich Insurance Group Ltd Swisscom AG UBS AG Banque Cantonale Vaudoise Kuehne & Nagel Intl AG 9 SGS SA United Kingdom—15.77% GlaxoSmithKline plc ADR HSBC Holdings plc Royal Dutch Shell plc ADR Reckitt Benckiser Group plc British Telecom Group plc GlaxoSmithKline plc Royal Dutch Shell plc, Class A British American Tobacco plc ADR IG Group Holdings plc Sage Group plc BT Group plc ADR HSBC Holdings plc ADR Diageo PLC Indivior PLC(a) United States—2.18% Harman Intl Industries, Inc. Philip Morris Intl, Inc. Tumi Holdings Inc.(a) Core Laboratories N.V. Ruckus Wireless, Inc.(a) Total common stocks (Cost $11,258,660) Number of shares Investment companies—0.85% Value Exchange Traded Funds—0.85% Vanguard MSCI EAFE ETF $ Total investment companies (Cost $88,905) Total Investments—94.03% (Cost $11,347,565) Cash, Other Assets less Liabilities—5.97% Net Assets—100.00% $ (a) Non-income producing. (b) This security was purchased through more than one stock exchange and this line represents shares purchased through Euronext Brussels. (c) This security was purchased through more than one stock exchange and this line represents shares purchased through Xetra. ADR American Depositary Receipt See Notes to Schedules of Investments. Ariel Global Fund schedule of investments 12.31.14 (UNAUDITED) Number of shares Common stocks—93.10% Value Brazil—0.89% Itau Unibanco Holding SA ADR $ Souza Cruz SA Telefonica Brasil SA ADR Canada—0.27% Fairfax Financial Holdings Ltd. Chile—0.96% Banco Santander-Chile ADR China—7.42% China Mobile Ltd. Baidu, Inc. ADR(a) China Mobile Ltd. ADR Finland—1.58% Nokia Corp. ADR Nokia Corp. Nokian Renkaat Corp. France—2.33% BNP Paribas SA Eutelsat Communications Technip SA Michelin (CGDE) Germany—5.40% Deutsche Boerse AG Telefonica Deutschland GmgH & Co. Dialog Semiconductor plc(a) Hong Kong—0.39% Yue Yuen Industrial Holdings Ltd. Ireland—0.44% Ryanair Holdings plc ADR(a) Israel—0.07% Bank Leumi Le-Israel BM(a) Italy—0.76% Snam SpA Mediaset SpA(a) Japan—7.58% Shimamura Co., Ltd. Nintendo Co., Ltd. Daito Trust Construction Co., Ltd. Canon Inc. Toyota Motor Corp. Japan Tobacco Inc. Tokyo Electron Ltd. Denso Corp. Toyota Motor Corp. ADR Nikon Corp. Mexico—0.10% Santander Mexico Financial Group ADR Netherlands—3.06% Ahold N.V. Portugal—0.09% Jeronimo Martins SGPS SA Singapore—0.26% United Overseas Bank Ltd. Spain—0.42% Tecnicas Reunidas SA Switzerland—8.01% Roche Holding AG Nestle SA Zurich Insurance Group Ltd. Swisscom AG UBS AG 13 SGS SA Turkey—0.47% BIM Birlesik Magazalar A.S. Turkcell Iletisim Hizmetleri AS ADR(a) United Kingdom—9.16% GlaxoSmithKline plc ADR GlaxoSmithKline plc Royal Dutch Shell plc ADR HSBC Holdings plc Reckitt Benckiser Group plc British Telecom Group plc HSBC Holdings plc ADR Indivior PLC(a) United States—43.44% Microsoft Corp. Gilead Sciences, Inc.(a) Johnson & Johnson Harman Intl Industries, Inc. Tumi Holdings Inc.(a) Acacia Research Corp. Quest Diagnostics Inc. Broadcom Corp., Class A U.S. Bancorp QLogic Corp.(a) Verizon Communications Inc. Wal-Mart Stores, Inc. Ruckus Wireless, Inc.(a) Philip Morris Intl, Inc. Southern Co. Berkshire Hathaway Inc., Class B(a) The PNC Financial Service Group, Inc. EMC Corp. Coach, Inc. Praxair, Inc. Core Laboratories N.V. NVIDIA Corp. Schlumberger Ltd. Altera Corp. Ansys, Inc.(a) Expeditors Intl of Washington Accenture plc, Class A Rockwell Collins, Inc. CME Group Inc. Panera Bread Co.(a) State Street Corp. JPMorgan Chase & Co. M&T Bank Corp. American Express Co. Wisconsin Energy Corp. Total common stocks (Cost $46,770,993) Number of shares Investment Companies—0.99% Value Exchanged Traded Funds—0.99% Vanguard FTSE Emerging Markets ETF $ Vanguard Total World Stock Index Fund (ETF) Total investment companies (Cost $570,502) Principal amount Repurchase agreement—2.57% Value $ Fixed Income Clearing Corporation, 0.00%, dated 12/31/2014, due 01/02/2015, repurchase price $1,455,621, (collaterized by U.S Treasury Note, value $1,486,089, 2.13%, due 08/31/2020) (Cost $1,455,621) $ Total Investments—96.66% (Cost $48,797,116) Cash, Other Assets less Liabilities—3.34% Net Assets—100.00% $ (a) Non-income producing. ADR American Depositary Receipt See Notes to Schedules of Investments. Notes to Schedules of Investments 12.31.14 (UNAUDITED) NOTE ONE | ORGANIZATION Ariel Investment Trust (the “Trust”) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund, Ariel Discovery Fund, Ariel International Fund and Ariel Global Fund (the “Funds”) are series of the Trust.Ariel Focus Fund is a non-diversified Fund, all other Funds are diversified.The Funds issue two classes of shares: an Investor Class and an Institutional Class. NOTE TWO | SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant policies related to investments of the Funds held at December 31, 2014. Securities valuation–Securities for which market quotations are readily available are valued at the last sale price on the national securities exchange on which such securities are primarily traded and, in the case of securities reported on the Nasdaq system, are valued based on the Nasdaq Official Closing Price. If a closing price is not reported, a security shall be valued using i) the closing price on another exchange on which the security traded (if such price is made available by the pricing vendor) or ii) securities for which reliable bid and ask quotations are available are valued at the mean between bid and ask prices.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees. Certain common stocks that trade on foreign exchanges are subject to valuation adjustments to account for the market movement between the close of a foreign market in which the security is traded and the close of the New York Stock Exchange.In the event the Funds become aware of a significant event that may materially affect the value of a security, a fair value of such security will be determined in accordance with procedures established by the Board of Trustees. Debt securities having a maturity over 60 days are valued at the yield equivalent as obtained from a pricing source or one or more market makers for such securities.Short-term debt obligations having a maturity of 60 days or less are valued at amortized cost, so long as it approximates fair value.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees. Fair value measurements–Accounting Standards Codification TM (ASC) 820-10 establishes a three-tier framework for measuring fair value based on a hierarchy of inputs.The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ investments and are summarized below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, “quoted” prices in inactive markets, dealer indications, and inputs corroborated by observable market data) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds use valuation techniques to measure fair value that are consistent with the market approach and/or income approach, depending on the type of security and the particular circumstance. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable securities. The income approach uses valuation techniques to discount estimated future cash flows to present value. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2014 in valuing the Funds’ investments carried at fair value: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Ariel International Fund Ariel Global Fund Level 1 Level 2 Foreign equity Repurchase agreements Forward foreign currency contracts - Level 3 - Fair Value at 12/31/14 Notes to Schedules of Investments 12.31.14 (UNAUDITED) Ariel International Fund Ariel Global Fund Transfers into Level 1 $- $- Transfers out of Level 1 Transfers into Level 2 Transfers out of Level 2 - - There were no transfers between levels for the Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund and Ariel Discovery Fund.Transfers between levels are recognized at the end of the reporting period. Forward currency contracts derive their value from underlying exchange rates.These instruments are normally valued by pricing vendors using pricing models.The pricing models typically use inputs that are observed from active markets such as exchange rates.As such, forward currency contracts were categorized as Level 2. The forward currency contracts are reflected at the unrealized appreciation (depreciation) on the contract. See Note Five, Forward Currency Contracts. Foreign currency–Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party.Realized gains (losses) and unrealized appreciation (depreciation) on securities include the effects of changes in security prices.Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Forward currency contracts–Ariel International Fund and Ariel Global Fund enter into forward currency contracts to provide the appropriate currency exposure related to protecting the value of securities and related receivables and payables against changes in foreign exchange rates.The primary risk associated with a Fund’s use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the Fund under the contracts.Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties.Forward currency contracts are subject to the translations of foreign exchange rate fluctuations. Contracts are “marked-to-market” daily and any resulting unrealized gains (losses) are recorded as unrealized appreciation (depreciation) on foreign currency translations. The Funds record realized gains (losses) at the time the forward currency contract is settled or closed on the Statement of Operations as realized gain (loss) on foreign currency transactions. Repurchase agreements–The Funds may enter into repurchase agreements with recognized financial institutions and in all instances hold underlying securities as collateral with a value at least equal to the total repurchase price such financial institutions have agreed to pay. Securities transactions–Securities transactions are accounted for on a trade date basis. NOTE THREE | TRANSACTIONS WITH AFFILIATED COMPANIES If a Fund’s holding represents ownership of 5% or more of the voting securities of a company, the company is deemed to be an affiliate as defined in the 1940 Act.Ariel Fund had the following transactions during the three months ended December 31, 2014, with affiliated companies: Share Activity Three Months Ended December 31, 2014 Security Name Balance September 30, Purchases Sales Balance December 31, Market value Dividends credited to income Amount of loss realized on sale of shares Contango Oil & Gas Co. - $ $
